Citation Nr: 0628311	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-06 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neurological 
disorder, to include as due to exposure to herbicides. 

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1971.  He served in the Republic of Vietnam from December 7, 
1969 to November 11, 1970.  The veteran was awarded the 
Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO denied service 
connection for a neurological disorder, to include as due to 
exposure to herbicides.  This appeal also stems from an 
August 2003 rating decision, wherein the RO continued a 50 
percent disability rating assigned to service-connected PTSD 
and denied a claim of entitlement to TDIU.  The veteran has 
perfected a timely appeal to the Board with respect to both 
of the aforementioned rating actions.   

In June 2006, the veteran testified before the undersigned 
Acting Veterans Law Judge at a videoconference hearing 
conducted at the RO in Winston-Salem, North Carolina.  A copy 
of the hearing transcript has been associated with the claims 
files. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) this change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered this legislation, but finds 
that, additional development is required, as enumerated in 
the discussion below.  

In this case, by a March 1994 decision letter, the RO 
informed the veteran that his claim for service connection 
for a neurological disorder, to include as due to exposure to 
herbicides had been denied.  In reaching the foregoing 
conclusion, the RO determined that because there was no 
evidence of any neurological disorder during service or 
within a year of the veteran's discharge from service, 
service connection for a neurological disorder was, 
therefore, not warranted.  
See, 38 C.F.R. §§ 3.303, 3.309 (1994).  In addition, the RO 
also concluded that the veteran's claimed neurological 
disorder was not recognized as one that was associated with 
exposure to herbicide under 38 C.F.R. § 3.309(e)(1994), or if 
it was recognized, it was not currently demonstrated by the 
clinical evidence of record.  In view of the aforementioned 
reasons, the RO denied service connection for a neurological 
disorder, to include as due to exposure to herbicides.  The 
RO enclosed VA Form 4107, which explained the veteran's 
procedural and appellate rights.  The veteran, however, did 
not file a substantive appeal within the prescribed time 
period, and the March 1994 decision became final.  
38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156, 20.200, 20.302 
(1994).

The veteran now contends that his claim for service 
connection for a neurological disorder should be reopened 
because he now seeks to establish entitlement under the 
theory that his current neurological disorder was caused by 
his exposure to combat during his active service in the 
Republic of Vietnam (see, letter from the veteran, received 
by the RO in November 2002).  (Parenthetically, the Board 
observes that the veteran received the Combat Infantryman 
Badge (CIB), thus his exposure to combat is presumed.  The 
CIB is indicative of participation in combat and, if an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such occurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).  See 
Collette v. Brown, 82 F.3d 389, 392 (1996); 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d)).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that basing a claim for service connection on 
a new theory of etiology does not constitute a new claim.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Thus, 
the Board finds that the veteran's claim for service 
connection for a neurological disorder, to include as due to 
the veteran's exposure to combat is not a "new" claim, and 
that new and material evidence is required in order for the 
Board to consider the substantive merits of the claim for 
service connection for neurological disorder, regardless of 
the veteran's current theory of etiology to military service, 
i.e., combat or exposure to herbicides.  (Parenthetically, 
the Board observes that because the evidence of record 
establishes that the veteran served in the Republic of 
Vietnam from December 7, 1969 to November 11, 1970, he is 
therefore presumed to have been exposed to Agent Orange.  
38 C.F.R. § 3.307(a)(6)(iii) (2005)).  

In view of the foregoing, the Board notes that the RO has not 
informed the veteran of the provisions of 38 C.F.R. § 3.156 
(2005), regulations that are relevant to his new and material 
claim for a neurological disorder, to include as due to 
herbicide exposure.  In addition, he has not been provided 
notice of the reasons for the RO's denial of his service 
connection claim in March 1994, i.e., no competent medical 
evidence establishing an etiological relationship between his 
neurological disorder and his military service, to include 
exposure to herbicides.  Thus, to ensure that the veteran is 
aware of what is required of him to reopen his previously 
denied claim for service connection for a neurological 
disorder, to include as due to exposure to Agent Orange, a 
remand is required.  In this regard, the RO must contain in 
the notice to the veteran the reasons for their denial of the 
claim for service connection for a neurological disorder, to 
include as due to exposure to herbicides, i.e., competent 
evidence demonstrating that he currently has a neurological 
disorder(s) that is/are related to an incident(s) that 
occurred during his military service, i.e., combat and/or his 
presumed exposure to Agent Orange during active service in 
the Republic of Vietnam.  See, Kent v. Nicholson, 20 Vet. 
App. 1 (2006).   

In addition, a review of the claims files reflects that the 
veteran testified before the undersigned in June 2006 that 
beginning in 1972, he had sought treatment for neurological 
problems at the VA Medical Center (VAMC) in Durham, North 
Carolina.  Transcript (T.) at page (pg.) 4.  While VA 
outpatient reports, dating from October 2000 to April 2003, 
from the aforementioned VA facility have been associated with 
the claims files, treatment records prior to that time are 
absent.  As treatment records, dated from 1972 to October 
2000, from the VAMC in Durham, North Carolina might contain 
information that could serve to reopen the veteran's claim of 
entitlement to service connection for a neurological 
disorder, to include as due to exposure to herbicides, they 
should be secured on remand to the RO.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Concerning the veteran's claim for an increased rating for 
PTSD, the veteran testified before the undersigned that his 
PTSD was more severely disabling that that reflected by the 
current 50 percent evaluation due to such symptoms as 
problems with anger management and social isolation.  T at 
pgs. 9 &10.  While these assertions were not noted when VA 
examined the veteran for his PTSD in September 2002, they 
were, however, found upon clinical evaluation in August 2005 
(see, August 2005 VA outpatient report, containing a 
statement from the veteran that his PTSD symptoms had not 
improved.  He stated that he felt irritable, "on edge" and 
withdrawn).  Given that some time has passed since the 
September 2002 VA mental examination, in conjunction with the 
veteran's testimony and August 2005 clinical findings, the 
Board finds that another VA psychiatric examination should be 
undertaken prior to appellate review of his increased 
evaluation claim for PTSD.  

Finally, with respect to the veteran's TDIU claim, the Board 
finds that the resolution of the veteran's claim for service 
connection for a neurological disorder, based on new and 
material evidence, and the claim for an increased rating for 
service-connected PTSD may impact this claim.  Indeed, if the 
evaluation of the PTSD disability is increased, or the RO 
awards service connection for 
a neurological disorder after reopening the claim, and a 
single or combined 100 schedular evaluation resulted, the 
total rating issue will be rendered moot.  
See Green v. West, 11 Vet. App. 472, 476 (1998), (citing 
Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (1999).  Under these circumstances, the Board finds 
that, as the above issues are inextricably intertwined with 
the TDIU issue, they should be considered together, and thus 
a decision by the Board on the veteran's TDIU claim would now 
be premature. 
See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 
1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information and 
evidence needed to establish a claim of 
entitlement to service connection for a 
neurological disorder, to include as due 
to exposure to herbicides, based on new 
and material evidence by informing the 
veteran of the element or elements 
required to establish service connection 
for a neurological disorder that were 
found insufficient by the RO in their 
March 1994 decision letter, i.e., 
competent evidence demonstrating that he 
currently has a neurological disorder(s) 
that is/are etiologically related to an 
incident(s) that occurred during military 
service, i.e., combat and/or presumed 
exposure to Agent Orange during his 
active service in the Republic of 
Vietnam.

The veteran should be asked to submit all 
pertinent information or evidence in his 
possession, 
38 C.F.R. § 3.159 (2005), to specifically 
include any treatment records or progress 
notes of Ms. Pauline (a.k.a. "Polly") 
Miller at "Chapel Hill Memorial."  
T. at pg. 5.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The veteran should also be asked to 
identify all VA and non-VA health care 
providers that have treated him for his 
service-connected PTSD since September 
2002, the date of the most recent VA 
examination.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  The RO should also obtain all 
treatment records pertaining to the 
veteran from the Durham VAMC dated from 
1972 to October 2000.  

2.  Thereafter, schedule the veteran for 
a VA psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The psychiatrist should 
assign a Global Assessment of Functioning 
score and explain the significance of the 
score in terms of social and industrial 
impairment.  The RO also should provide 
the examiner with copy of the psychiatric 
rating criteria, and findings should be 
made that are responsive to the rating 
criteria with respect to the service-
connected PTSD only.  The examiner must 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the veteran's service-
connected PTSD, to include whether it is 
sufficient by itself to render him 
unemployable.  The examiner should 
explain the rationale for all opinions 
given.  The claims folders, with any 
evidence obtained pursuant to the request 
above, must be reviewed by the examiner 
in conjunction with the examination.  

3.  Thereafter, readjudicate the issues 
of whether new and material has been 
received to reopen a previously denied 
claim of entitlement to service 
connection for a neurological disorder, 
to include as due to exposure to 
herbicides, entitlement to an increased 
evaluation for PTSD, currently evaluated 
as 50 percent disabling, and entitlement 
to TDIU, if it has not previously been 
rendered moot, in light of pertinent law 
and evidence, to specifically include 
38 C.F.R. § 3.156 (2005) and Kent v. 
Nicholson, supra.

If and only if new and material evidence 
has been received to reopen the claim of 
entitlement to service connection for a 
neurological disorder, to include as due 
to exposure to herbicides, should the RO 
schedule the veteran for a VA examination 
by an appropriate specialist to determine 
whether any current neurological 
disorder(s) is/are etiologically related 
to an incident(s) in service, to include 
the appellant's combat and/or presumed 
herbicide exposure during his active 
service in the Republic of Vietnam.

If any of the benefits sought on appeal 
remain denied, the veteran should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since 
supplemental statement of the cases, 
issued by the RO in July 2004.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


